DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. (US 9397006) hereinafter “Ok” in view of Lee et al. (US 2017/0098648) hereinafter “Lee” and in further view of  Kim et al. (US 2017/0148797) hereinafter “Kim”.
Regarding claim 23, Figs. 2 and 10 of Ok teaches a semiconductor device, comprising: a substrate (Item 14) including a first region (Item 72) and a second region (See Item 70); a first active fin (Item 46 in Item 72) protruding from the substrate (Item 14), the first active fin being on the first region (Item 72) and consisting essentially of the same material as the substrate (Item 14); a first source/drain pattern (Item 40 in Item 72) on the first active fin (Item 46 in Item 72); a second active fin (Item 46 in Item 70) protruding from the substrate (Item 14), the second active fin (Item 46 in Item 70) being on the second region (Item 70) and consisting essentially of the same material as the substrate (Item 14), and a top surface of the second active fin (Item 46 in Item 70) being higher (See Fig. 2) than the top surface of the first active fin (Item 46 in Item 72); a second source/drain pattern (Item 40 in Item 70) on the second active fin (Item 46 in Item 70), a top of the second source/drain pattern (Item 40 in Item 70) being higher than a top surface of the first source/drain pattern (Item 40 in Item 72), the first source/drain pattern (Item 40 in Item 72) having a same shape as the second source/drain pattern (Item 40 in Item 70), and a size of the first source/drain pattern (Item 40 in Item 72) being different from that of the second source/drain pattern (Item 40 in Item 70); the first source/drain pattern (Item 40 in Item 72) has a first conductivity and the second source/drain pattern (Item 40 in Item 70); wherein the first source/drain pattern (Item 40 in Item 72) includes: a first lower side and a second lower side spaced apart from each other (See Picture 2 below), a first upper side extended from a top end of the first lower side (See Picture 2 below), and a second upper side extended from the second lower side (See Picture 2 below), wherein the first lower side is inclined at a first angle relative to a top surface of the substrate (See Picture 2 below), wherein the second upper side is inclined at a second angle relative to the top surface of the substrate (Item 14) (See Picture 2 below),.
While Ok teaches where the transistors are formed over the respective sets of fins have different threshold voltages due to different elemental concentrations (Column 3, Lines 52-54), and where silicon is grown over the fins with various dopants (silicon germanium doped with boron is used for PMOS and silicon carbon doped with phosphorous is used for NMOS) (Column 5, Lines 46-51), Ok does not explicitly teach where the second conductivity is opposite to the first conductivity.
Fig. 22 of Kim teaches a first region (Item I) having a first source/drain pattern (Item 222) and a second region (Item II) having a second source/drain pattern (Item 224), where the first source/drain pattern (Item 222) and the second source/drain pattern (Item 224) have different heights (H1 vs H2) and where the first region (Item I) may be a PMOS region (Paragraph 0197) and the second region (Item II) may be an NMOS region (Paragraph 0197).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second conductivity be opposite the first conductivity because it results in a PMOS transistor in one region and an NMOS transistor in another region which can be used as an SRAM region and Logic region, respectively, in a memory device (Kim Paragraph 0197).  
Ok does not teach a first contact plug in direct contact with the first source/drain pattern nor a second contact plug in direct contact the second source/drain pattern nor where a bottom surface of the second contact plug is higher than a bottom surface of the first contact plug.
Fig. 54 of Kim teaches a first source/drain pattern (Item 222) and a second source/drain pattern (Item 224), where the first source/drain pattern (Item 222) and the second source/drain pattern (Item 224) have different heights and where a first contact plug (Item 352) is in direct contact with the first source/drain pattern (Item 222) and a second contact plug (Item 354) is in direct contact with the second source/drain pattern (Item 224) such that a bottom surface (See Examiner’s note below) of the second contact plug (Item 224) is higher than a bottom surface (See Examiner’s note below) of the first contact plug (Item 222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first contact plug in direct contact with the first source/drain pattern, a second contact plug in direct contact the second source/drain pattern and where a bottom surface of the second contact plug is higher than a bottom surface of the first contact plug because the contact plugs allow for electrical contact between the transistor and other structures either external to or internal to the device such that power can be supplied to the transistor (Kim Paragraph 0185).
Ok does not teach wherein the first angle is greater than the second angle.
However, the size of the first angle is a result effective variable (Lee Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Ok be greater than the second angle of Ok because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Paragraph 0047).
Examiner’s Note: The Examiner notes that the recitation of “a bottom surface” does not require the bottommost surface, therefore any bottom surface of the contact plug may be considered when reading on the claim language of “a bottom surface”. 
Examiner’s Note: The Examiner notes that the recitation of “on” does not require direct contact between structures. 



    PNG
    media_image1.png
    391
    593
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Fig. 54 of Kim)

    PNG
    media_image2.png
    314
    440
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Fig. 10 of Ok)

Regarding claim 26, Fig. 10 of Ok further teaches where the device further comprising a spacer (Portion of Item 66 directly adjacent to the second active fin; where Item 66 acts a spacer between respective second active fins) below the second source/drain pattern (Item 40 in Item 70) to cover a side surface of the second active fin (Item 46 in Item 70).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 03/04/2022, with respect to the rejection(s) of claim(s) 23 under 35 USC 103(a), with respect to the combined teachings of Jeong, Lee and Ok not reading on the amended claim, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.
Applicant's arguments filed 03/04/2022 regarding the teachings in Ok with respect to claim 27 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that “the Ok reference fails to disclose or suggest first and second active fins that consist essentially of the same material as the substrate”. The Examiner disagrees. The active fin is indicated by the Examiner as being Item 46 which is a protrusion of the substrate in the respective regions. As is shown in Fig. 1 the punch through stopper layer is an additional layer on top of the substrate layer such that when the stack is etched, the punch through stopper portion (Item 18) is additional material between the active fin and the source/drain pattern. Further, no language in the claim requires that the first or second source/drain patterns directly contact a top surface of the fins. Thus, other layers, materials may be present between the source/drain pattern and the active fin without veering from the language of the claim. As such, the device of Ok teaches first and second active fins that consist essentially of the same material as the substrate. Should the Applicant wish to distinguish the claimed invention from the Ok reference, the Examiner suggests clarifying that the first source/drain pattern and the second source/drain pattern, directly contact a top surface of the active fins, respectively. 
Allowable Subject Matter
Claims 1-13, 29 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a first source/drain pattern of a first conductivity on the first active fin, a second source/drain pattern of a second conductivity on the second active fin, the second conductivity being opposite to the first conductivity, a contact plug in direct contact with both the first source/drain pattern of the first conductivity and the second source/drain pattern of the second conductivity, an entire bottom surface of the contact plug being flat, wherein a level of the first side corner is higher than a level of the second side corner from the top surface of the substrate, and wherein top surfaces of the first and second source/drain patterns are coplanar with each other, the top surfaces of the first and second source/drain patterns being in direct contact with the bottom surface of the contact plug in combination with the other limitations of claim 1.
Claims 2-7, 9-13, 29 and 30 are also allowable as they include all of the limitations of allowable claim 1. 
Regarding claim 17, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a first, second, third and fourth active fins protruding from a substrate and sequentially arranged in a first direction, first source/drain patterns of a first conductivity on the first active fin and the fourth active fin, respectively, second source/drain patterns of a second conductivity on the second active fin and the third active fin, respectively, the second conductivity being opposite to the first conductivity, a contact plug in direct contact with the first source/drain patterns and the second source/drain patterns, an entire bottom surface of the contact plug being flat, wherein a level of the first side corner is higher than a level of the second side corner from the top surface of the substrate, and wherein top surfaces of the first and second source/drain patterns are coplanar with each other, the top surfaces of the first and second source/drain patterns being in direct contact with the bottom surface of the contact plug in combination with the other limitations of claim 17.
Examiner’s Note: The Examiner notes that while the Applicant removes the term “both” from the limitation “a contact plug in direct contact with the first source/drain patterns and the source/drain patterns” the Examiner is indicating allowable subject matter on the understanding that a same contact plug (as a result of the Applicant’s usage of a contact plug) contacts a first source/drain pattern and a second source/drain pattern. Further reason for the Examiner’s understanding for indicating allowable subject matter is Applicant’s Remarks regarding claim 17 where the Applicant specifically references and shows Applicant’s Fig. 35 where a contact plug directly contacts a first source/drain pattern and a second source/drain pattern. The Examiner clarifies this to be sure that one understands the indicated allowable claim language as not indicating a contact plug on a first source/drain pattern being different from a second contact plug on a second source/drain pattern. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891